     Case: 1:20-cr-00056 Document #: 28 Filed: 04/01/21 Page 1 of 1 PageID #:104




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

USA
,

Plaintiff(s),
                                                        Case No. 1-20-cr-00056-1
v.                                                      Judge Andrea Wood

Martin A Sandoval ,

Defendant(s).

                                             ORDER

Telephonic status hearing held on 4/1/2021. The Government’s unopposed motion to dismiss
[27] is granted. The Court dismisses the information and vacates the judgment of guilty as to
counts one and two of the information. Pretrial Services is directed to return any property in their
possession, including Mr. Sandoval’s passport, to Attorney Dylan D. Smith.

TC:06




Date: 4/1/2021
                                                      Andrea R. Wood
                                                      United States District Judge
